PER CURIAM.
We affirm the restitution ordered for expenses to cover the cost of the victim’s inpatient treatment. The restitution ordered for the travel expenses and lost wages of the mother of the victim are stricken, however. See Watson v. State, 579 So.2d 900 (Fla. 4th DCA1991); Cliburn v. State, 510 So.2d 1155 (Fla. 3d DCA1987). We also strike the “state attorney’s fee.” E.g., Turkaly v. State, 615 So.2d 222 (Fla. 5th DCA1993).
AFFIRMED in part; REVERSED in part.
GOSHORN, PETERSON and GRIFFIN, JJ., concur.